WALKER, Circuit Judge.
Motion is made to dismiss the appeal in this case on the grounds that there was a failure to comply with the requirements of equity rule 75 (226 U. S. 671, 33 S. Ct. xl) as to filing with the clerk of the court of proof or acknowledgment of service on the appellee or his solicitor of a copy of the prmeipe, indicating the portions of the record to be incorporated into the transcript on this appeal, and as to the statement of the evidence in condensed form. It is disclosed that there was no compliance with those requirements, and that as a result of the failure to comply with the first-mentioned requirement material parts of the record in the. case were omitted from the transcript. We think that the motion is well taken.
The appeal is dismissed.